Order filed August 10, 2021




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00148-CV
                                    ____________

  CHERYL WARD, INDIVIDUALLY, AND CHERYL WARD D/B/A TLC
                       MHMR, Appellants

                                         V.

  ELLEN PERRY, AS REPRESENTATIVE OF HELEN BLOOMFIELD,
                           Appellee


                       On Appeal from the 212th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 18-CV-1609

                                     ORDER

      Appellant’s brief was due July 26, 2021. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before September 9,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.